                          Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 1 of 29

      AO 106 (Rev. 04110) Application for a Search Warrant (Modified: WAWD 10-26-18)



                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                             Western District of Washington


                       In the Matter of the Search of                           )
               (Briefly describe the property to be searched                    )
                or identify the person by name and addresJ)                     )       Case No.         MJ20-572
                                                                                )
       Residence and Vehicle used by Kelly Thomas Jackson                       )
                                                                                )

                                                  APPLICATION           FOR A SEARCH WARRANT

              I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
      penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
       roperty to be searched and give its location):
       See Attachment A, incorporated herein by reference.

                           ___     W_es_te_rn           District of              W_as_h_in~g~t_o_n     , there is now concealed (identifY the
       erson or describe the property to be seized):

        See Attachment B, incorporated herein by reference.

                The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                         ~ evidence of a crime;
                         ~ contraband, fruits of crime, or other items illegally possessed;
                         o property    designed for use, intended for use, or used in committing a crime;
                         o a person    to be arrested or a person who is unlawfully restrained.

                The search is related to a violation of:
                   Code Section                                                          Offense Description
                  18 U.S.C. § 844(f)(1) and (i)          Arson
                  26 U.S.C. § 5861(d)                    Unlawful Possession of Destructive Devices

                The application is based on these facts:
                  ,f     See Affidavit of FBI Special Agent Nathan Plough, continued on the attached sheet.

                D Delayed notice of                 days (give exact ending date if more than 30 days:                            is requested
                          under 18 U.s.c.   § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                                     telephonically recorded.


                                                                                                      Applicant's signature

                                                                                               Nathan Plough, FBI Special Agent
                                                                                                      Printed name and title

        o The foregoing affidavit was sworn to before me and signed in my presence, or
        €) The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.
      Date:               09/02/2020
                                                                                                        Judge's signatLire

      City and state:       Seattle, Washington                                        Michelle L. Peterson, United States Magistrate Judge
                                                                                                      Printed name and title


USAO 2020R00533
        Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 2 of 29



                                  ATTACHMENT A
                                Property to be Searched

      The property to be searched is described as:

      1. The premises located at 21329 95th Avenue West, Edmonds, Washington;
         further described as a two-story, single family home with blue exterior and
         white trim. The home has a single white garage door and a front yard with
         a stacked stone retaining wall nearest the street.

      2. A white 2002 Toyota Tacoma pickup truck, with Washington license plate
         C76599N, and large “TRD” letters on the tailgate and side.




Attachment A                                                          UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5200
USAO# 2020R00569 – Page 1
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
                Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 3 of 29



 1                                         ATTACHMENT B
                                          Property to be Seized
 2
 3         Records (in whatever form) relating to violations of Unlawful Possession of
 4 Destructive Devices, 26 U.S.C. § 5861(d), and Arson, 18 U.S.C. § 844 (f)(1) and
 5 844(i), that is:
 6         1.       Clothing and items worn and carried by the suspect during the arsons on
 7 May 30, 2020, including but not limited to:
 8                  a.     Black hoodie with white screen print and lettering “Star Six Seven”;
 9                  b.     White Nike Air Force One shoes;
10                  c.     Black Smith ski goggles with orange/yellow lens;
11                  d.     Khaki 4-pocket pants;
12                  e.     Small black sling/fanny pack;
13                  f.     High Sierra black backpack;
14                  g.     Red/black/white facemask/head scarf with Sanskrit or similar pattern;
15                  h.     Half-face respirator.
16         2.       Molotov cocktail devices, and documents, materials, and items relating to the
17 manufacture and use of Molotov cocktail devices.
18         3.       Items of personal property that tend to identify the person(s) in residence,
19 occupancy, control, or ownership of the premises including canceled mail, deeds, leases,
20 rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,
21 statements, identification documents, and keys.
22         4.       Evidence indicating state of mind and motive as it relates to the crimes
23 enumerated above, including but not limited to records related to protests occurring in Seattle
24 and other locations during late May and June 2020.
25 //
26 //
27 //
28 //

     Attachment B                                                              UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5200
     USAO#2020R00533 – Page 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 4 of 29



 1         5. Smartphones and other communications devices may be searched for any and all
 2 evidence of the crimes listed above in whatever form, including:
 3                a.   evidence of who used, owned, or controlled the device;
 4                b.    passwords, encryption keys, and other access codes that may be
 5 necessary to access the device or to access communication and financial accounts associated
 6 with the device;
 7                c.    communications made in furtherance of the crimes enumerated above;
 8                d.    evidence indicating the user’s state of mind as it relates to the crimes
 9 enumerated above;
10                e.     evidence indicating how and when the subject device was accessed or
11 used, to determine the geographic and chronological context of device access and use, in
12 relation to the crimes under investigation and to the device user;
13                f.     evidence of the identities of and relationships between co-conspirators;
14 and
15                g.     photographic or video images related to the crimes enumerated above.
16
17
18
19
20
21
22
23
24
25
26
27
28

     Attachment B                                                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO#2020R00533 – Page 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 5 of 29



 1                                                   AFFIDAVIT
 2
     STATE OF WASHINGTON                        )
 3                                              )   ss
     COUNTY OF KING                             )
 4
 5          I, Nathan Plough, having been duly sworn, state as follows:
 6                         INTRODUCTION AND AGENT BACKGROUND
 7          I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been a
 8 Special Agent with the FBI for approximately two and a half years. I am currently assigned
 9 to the Seattle Field Office where I am assigned to investigate domestic terrorism matters.
10          During my service with the FBI, I have investigated and participated in the
11 investigations of criminal activity, including but not limited to: crimes against persons,
12 crimes against property, and conspiracy against civil rights. During these investigations, I
13 have participated in the execution of search warrants and the seizure of evidence indicating
14 the presence of criminal violations. As an FBI Agent, I have also conducted or participated
15 in physical surveillance, debriefings of informants, and reviews of records and recordings. I
16 have also managed undercover operations. From these experiences, and from related
17 training, I have become familiar with the ways in which persons coordinate, carry out, and
18 conceal criminal activity. During past investigations, I have also participated in the
19 execution of search warrants and the seizure of evidence indicating the presence of criminal
20 violations.
21          The facts set forth in this Affidavit are based on my own personal knowledge;
22 knowledge obtained from other individuals during my participation in this investigation,
23 including other law enforcement personnel; review of documents and records related to this
24 investigation; communications with others who have personal knowledge of the events and
25 circumstances described herein; and information gained through my training and experience.
26 Because this Affidavit is submitted for the limited purpose of establishing probable cause in
27 support of the application for a search warrant, it does not set forth each and every fact that I
28 or others have learned during the course of this investigation.

     Affidavit of Special Agent Nathan Plough                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 1                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 6 of 29



 1                                            PURPOSE OF AFFIDAVIT
 2              I submit this affidavit in support of an application under Rule 41 of the Federal Rules
 3 of Criminal Procedure for a warrant to search the premises located at 21329 95th Avenue
 4 West, Edmonds, Washington, and a white 2002 Toyota Tacoma pickup truck, with
 5 Washington license plate C76599N, further described in Attachment A, for the things
 6 described in Attachment B. Based on the facts set forth in this affidavit, there is probable
 7 cause to believe that violations of Tile 26, United States Code, Section 5861(d) (Unlawful
 8 Possession of Destructive Devices), and Title 18, United States Code, Sections 844(f)(1) and
 9 844(i) (Arson), have been committed by Kelly Thomas Jackson, and that evidence of those
10 violations will be found in the premises to be searched.
11                                      SUMMARY OF PROBABLE CAUSE
12         A. The Seattle Police Department.
13              The Seattle Police Department is involved in interstate and foreign commerce and in
14 activities affecting interstate and foreign commerce.1 The Seattle Police Department also is
15 an institution and organization that receives Federal financial assistance. I have received
16 information from SPD’s Chief Administration Officer, who oversees the SPD Grants and
17 Contracts Unit, regarding the numerous federally funded grants SPD is currently receiving.
18 In summary, SPD is presently receiving funding from a variety of federal agencies, including
19 the Department of Justice, the Department of Homeland Security, and the Federal
20 Emergency Management Agency (FEMA). Collectively, these grants total millions of
21
22
23   1
       See United States v. Odom, 252 F.3d 1289, 1294 (11th Cir. 2001) (“The legislative history of § 844(i) reveals that the
24   statute was crafted specifically to include some non-business property such as police stations and churches.”) (citing
     Russell v. United States, 471 U.S. 858, 860 (1985)); United States v. Laton, 352 F.3d 286, 300 (6th Cir. 2003) (“When it
25   crafted § 844(i) to encompass the arson of police stations, Congress recognized that the provision of emergency services
     by municipalities can affect interstate commerce in the active sense of the phrase.”) (citing Jones v. United States, 529
26   U.S. 848, 853 n.5 (2000); Russell, 471 U.S. at 860–61); Belflower v. United States, 129 F.3d 1459, 1462 (11th Cir.1997)
     (holding that § 844(i) covered the bombing of a police vehicle which a local sheriff's deputy used in his law enforcement
27   responsibilities and that destruction of a police car had “a significant impact on interstate commerce” because the deputy
     patrolled traffic and made arrests on an interstate highway, issued citations to out-of-state drivers, participated in
28   interstate narcotic investigations, assisted out-of-state authorities in apprehending suspects, recovered stolen property
     from other states, and attended law enforcement training sessions in other states).
         Affidavit of Special Agent Nathan Plough                                                 UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5200
         USAO# 2020R00533 – Page 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
              Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 7 of 29



 1 dollars of federal funding provided to SPD in support of a variety of SPD’s core duties and
 2 missions, including, but not limited to:
 3                   Enhancing the safety of the community in the event of terrorist threats,
 4                    active shooter threats, natural disasters, and the gathering of information
                      helpful to law enforcement and the community regarding these sorts of
 5                    serious threats;
 6
                     Providing crime prevention strategies and essential services to elderly, non-
 7                    English speaking residents, refugees, deaf, blind and developmentally
 8                    disabled residents of Seattle and working with communities to decrease
                      crime by developing, implementing and coordinating crime prevention
 9                    programs;
10
                     Bolstering security measures related to the protection of the Port of Seattle;
11
12                   Funding the investigations of offenses involving acts of terrorism,
                      chemical, radiological, or biological attacks, crimes against children, and
13                    human trafficking; and
14
                     COVID Emergency Stimulus Funding used to pay for things such as
15                    personal protective equipment for officers; funding to backfill for officers
16                    testing positive for COVID or in quarantine; and the cost of providing
                      protection for lives and property in the event of protests against statewide
17                    shelter-in-place orders or re-opening guidelines.
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     Affidavit of Special Agent Nathan Plough                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 3                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 8 of 29



 1     B. The Arsons of Seattle Police Department Vehicles on May 30, 2020.
 2          On May 30, 2020, there was a large protest in the downtown area of Seattle,
 3 Washington. SPD officers and other employees were in the area to direct traffic and ensure
 4 the safety of people and property. SPD officers and employees used several vehicles to
 5 respond to the protest, including the following vehicles:
 6          Vehicle 1: A 2018 Ford Transit Connect van owned by SPD and assigned to
            the Video Unit. This van was not marked as a police vehicle, but was
 7
            equipped with a police radio and flashing strobe lights. The SPD Video Unit
 8          employees used the van for transportation, to record videos of particular
            locations and events, and to download surveillance video provided by local
 9
            businesses and residences in support of SPD criminal investigations. During
10          the protest on May 30, 2020, SPD used and intended to use the van for
            transport and to document acts of violence and property destruction. Vehicle 1
11
            was parked on 6th Avenue between Pine Street and Olive Way.
12
            Vehicle 2: A 2006 Dodge Caravan owned by SPD and assigned to the Video
13          Unit. This van was not marked as a police vehicle, but was equipped with a
14          police radio. The SPD used and intended to use Vehicle 2 in the same manner
            as Vehicle 1, both generally and during the protest on May 30, 2020. Vehicle
15          2 was parked on 6th Avenue between Pine Street and Olive Way, slightly
16          behind Vehicle 1.
17          Vehicle 3: A 2009 Chevrolet Express Van owned by SPD and assigned to the
18          South Precinct Anti-Crime Team. This van was not marked as a police
            vehicle, but was equipped with emergency lights and a police radio. The SPD
19          used Vehicle 3 for the general purpose of transporting police officers and law
20          enforcement equipment. During the protest, Vehicle 3 was parked on 6th
            Avenue between Pine Street and Olive Way, immediately behind Vehicle 2.
21
22          Vehicle 4: A 2016 Ford Explorer owned by SPD and used as a patrol car.
            Vehicle 4 was not marked, but was equipped with a push bumper, emergency
23          lights, police radio, and other police equipment. During the protest, Vehicle 4
24          was parked on 6th Avenue between Pine Street and Olive Way, immediately
            behind Vehicle 3.
25
            Vehicle 5: A 2017 Ford Explorer owned by SPD and used as a patrol car.
26
            Vehicle 5 was not marked, but was equipped with a push bumper, emergency
27          lights, police radio, and other police equipment. During the protest, Vehicle 5
            was parked on Pine Street near 5th Avenue.
28

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 4                                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 9 of 29



 1          Vehicle 6: A 2016 Ford Explorer owned by SPD and used as a patrol car.
            Vehicle 6 was not marked, but was equipped with a push bumper, emergency
 2
            lights, a police radio, and other police equipment. During the protest,
 3          Vehicle 6 was parked on 6th Avenue between Pine Street and Olive Way,
            directly behind Vehicle 4.
 4
 5          During the protests on May 30, 2020, Vehicles 1, 2, 3, 4, and 5 were all damaged and
 6 destroyed by fire by multiple known and unknown suspects. Vehicle 6 was struck by an
 7 ignited incendiary device that then broke open on the adjacent sidewalk. After the arsons,
 8 investigators from SPD, FBI, and ATF examined the damaged vehicles. Vehicles 1, 3, 4,
 9 and 5 were completely destroyed by fire. Most of what remained were the metal frames of
10 the vehicles. Vehicle 2 was also heavily damaged and is no longer operable, with the interior
11 destroyed and the engine compartment burned. ATF Special Agent and Certified Fire
12 Investigator Dawn Dodsworth examined these vehicles. She classified the fires in Vehicles
13 1, 3, 4, and 5 as “incendiary,” meaning they were caused by human action. She further
14 determined that the fire in Vehicle 2 was caused by the natural extension and expansion of
15 the fire in Vehicle 1 into Vehicle 2.
16      C. Kelly Jackson’s Criminal Activities on May 30, 2020.
17          Investigators with SPD, FBI, and ATF have obtained and reviewed videos and
18 photographs taken during the events surrounding the burning of the SPD vehicles on
19 May 30, 2020. This video and photographic evidence came from various sources, including
20 SPD personnel on scene, neighboring building surveillance cameras, footage aired by local
21 news media outlets, publicly reviewable social media posts, and from individuals who
22 attended the protest and took their own photographs and video.
23          Based on these videos and photographs, FBI and ATF special agents have identified a
24 male suspect who was involved in throwing at least two incendiary devices at the SPD
25 vehicles. The suspect appears to be a white male with an athletic build. He was wearing a
26 dark sweatshirt with a distinctive logo on the front, khaki pants, white shoes, a half-face
27 respirator with black semi-rectangular filter cartridges, Smith ski goggles with black rims
28 and yellow tinted lens, and a black High Sierra brand backpack. The white shoes appear to

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 5                                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 10 of 29



 1 be consistent with the brand/style of Nike Air Force 1’s.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                     UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 6                                     SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 11 of 29



 1          Video footage shows that by approximately 4:06 p.m., Vehicle 5 was heavily
 2 damaged and burned by the actions of Margaret Aislinn Channon and other suspects who are
 3 currently unidentified. Immediately prior to that, at approximately 4:04 p.m., video footage
 4 shows the male suspect throwing what appears to be a glass bottle with an ignited fabric or
 5 paper wick (i.e., a “Molotov cocktail” device) through the open driver’s side door of
 6 Vehicle 5. After the bottle entered Vehicle 5, flames spread rapidly, almost instantaneously,
 7 through the passenger compartment. The spread was consistent with the rapid escape of a
 8 flammable liquid from a broken container. As the flames receded, a few areas of the interior
 9 of the vehicle continued to burn.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 7                                              SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 12 of 29



 1          At approximately 5:20 p.m., video footage shows the same male suspect throwing
 2 what appears to be a glass bottle with an ignited fabric or paper wick (another “Molotov
 3 cocktail”) at the front of Vehicle 6. The device hit the windshield of Vehicle 6, bounced to
 4 the west, and then shattered on the sidewalk. After the bottle shattered, flames spread
 5 rapidly, almost instantaneously, across an approximately 12-foot radius along the sidewalk.
 6 The spread was consistent with the rapid escape of a flammable liquid from a broken
 7 container. After throwing the device, the male subject can be seen running north on
 8 6th Avenue into a large crowd.
 9          On June 24, 2020, the Seattle FBI was forwarded an anonymous tip from the FBI’s
10 National Threat Operations Center. The anonymous reporter stated that they were providing
11 information regarding the identity of an individual “using a ‘Molotov’ type device to set fire
12 to [a] squad car” during the demonstrations in downtown Seattle on May 30, 2020. The tip
13 specifically identified the above-referenced male suspect as Kelly Jackson of Edmonds,
14 Washington. The anonymous reporter stated that they watched a video on a “peers [sic]”
15 phone showing Jackson lighting a device and throwing it at a police vehicle. The
16 anonymous reporter also stated that they heard that Jackson had been bragging about his
17 activities amongst his friends who attended the protest. They described Jackson as wearing a
18 “dark sweatshirt – khaki pants and also a gas mask” at the time of the arsons. The
19 anonymous reporter further stated the gas mask was stolen from Jackson’s employer, Jim
20 Dandy Plumbing.
21          FBI agents determined that there is a Jim Dandy Sewer and Plumbing located at
22 6202 214th Ave SW, Mountlake Terrace, Washington. FBI agents reviewed Jim Dandy’s
23 website and Facebook page. On April 10, 2020, Jim Dandy Sewer and Plumbing posted a
24 picture of an employee wearing company protective equipment.
25
26
27
28

     Affidavit of Special Agent Nathan Plough                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 8                                               SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 13 of 29



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          Agents observed that the filter cartridges on the mask in the Facebook photograph
12 appeared to be consistent with the filter cartridges on the mask worn by the male arson
13 suspect on May 30, 2020. According to the Assistant Weapons of Mass Destruction
14 Coordinator for the Seattle FBI, the respirator shown in the Facebook photograph was a
15 different model of half-face respirator than the male arson suspect wore, but would provide a
16 consistent level of protection.
17          FBI agents queried the Washington Department of Licensing (DOL) and saw that
18 Kelly Thomas Jackson has a Washington State driver’s license. Jackson’s residence address
19 is listed with DOL as 21329 95th Avenue West, Edmonds, Washington. Agents reviewed
20 Jackson’s below DOL photograph:
21
22
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 9                                              SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 14 of 29



 1          Agents observed that Jackson’s DOL photo appeared consistent with the portion of
 2 the male arson suspect’s face that was visible above his mask. Agents reviewed Jackson’s
 3 criminal history and learned that he has been arrested in Snohomish County on prior
 4 occasions for, among other crimes, DUIs, resisting arrest, and burglary.
 5          FBI agents individually interviewed three officers with the Edmonds Police
 6 Department. The officers were shown photos and videos of the male arson suspect on
 7 May 30, 2020. Each of the officers were unable to immediately identify the individual based
 8 on the images alone. However, when the agents informed the officers that the suspect was
 9 believed to live in Edmonds and had contact with them before, each officer stated that Kelly
10 Jackson could be the suspect. All three officers explained that the suspect appeared
11 consistent with the build, stature, and gait of Jackson. They also knew Jackson to be anti-
12 law enforcement and believed the activities observed to be consistent with his past behavior.
13          FBI agents reviewed police reports and determined that Jackson typically operates a
14 white 2002 Toyota Tacoma pickup truck, with Washington license plate C76599N. This
15 vehicle is registered in the name of Thomas William Jackson, who is Kelly Jackson’s father.
16 On June 24, 25, and 26, 2020, an FBI agent observed the Toyota Tacoma parked adjacent to
17 Jim Dandy Sewer and Plumbing in Mountlake Terrace. The same FBI agent observed the
18 Toyota Tacoma parked at Jackson’s residence in Edmonds on June 24 and 25, 2020.
19          On July 2, 2020, agents observed a white male, believed to be Jackson, leaving his
20 residence and driving the Toyota Tacoma. Jackson was wearing a dark hooded sweatshirt
21 with a design on the front. This sweatshirt was consistent with the sweatshirt colors and logo
22 worn by arson suspect on May 30, 2020.
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 10                                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 15 of 29



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
             Surveillance photo on July 2, 2020               Arsonist on May 30, 2020
11
             Specifically, both sweatshirts are black with a small white mark on the left sleeve just
12
     above the wrist. The front of the sweatshirts have a design made up of three images and
13
     three words. The three images are side-by-side and evenly spaced. The left-most image is
14
     nearly the full height of the design, and the other images are roughly one-third to one-half
15
     the height of the design. The three images make up the left side, the bottom, and the left end
16
     of the top of the design. The remainder of the top and the right side of the design are made
17
     up of what appears to be three words in white text. The words are arranged in a vertical
18
     column, with one word per line.
19
             On July 3, 2020, agents again observed a white male, believed to be Jackson, leaving
20
     Jackson’s residence and driving the Toyota Tacoma. The agents were able to see the driver
21
     of the vehicle from a very close distance, and the individual was not wearing a hat or mask.
22
     The agents positively identified the driver as Kelly Jackson, based on their familiarity with
23
     Jackson’s DOL photo and prior booking photos of Jackson from the Snohomish County Jail.
24
       D. Jackson’s Possession and Use of a Phone during the May 30 Arsons.
25
             FBI agents have reviewed numerous police reports documenting prior contacts
26
     between law enforcement officers and Jackson. Nine police reports list Jackson’s phone
27
     number as (425) 892-0092. Subscriber records obtained from Verizon Wireless list the
28
     subscriber for this phone number as Maria Jackson, with the same residential address listed
      Affidavit of Special Agent Nathan Plough                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5200
      USAO# 2020R00533 – Page 11                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 16 of 29



 1 on Kelly Jackson’s DOL records. Based on online research, I am aware that Maria Jackson
 2 is Kelly Jackson’s mother. According to the Verizon Wireless records, telephone number
 3 (425) 892-0092 is associated with IMEI 354914090230305. This IMEI is assigned to an
 4 Apple iPhone 7 smartphone device (“the iPhone 7”).
 5          Based on this investigation, I believe that the arsonist on May 30, 2020, believed to be
 6 Jackson, possessed and used a smartphone during the time of the arsons; and specifically,
 7 that he possessed and used the iPhone 7 device. Multiple photographs and videos taken on
 8 May 30 show that the arsonist had an object in his pants pocket that was consistent with the
 9 size and shape of a smartphone.
10
11
12
13
14
15
16
17
18
19
20          According to Verizon Wireless toll records, the iPhone 7 was used during and
21 surrounding the time frame of the arsons. Between 3:00 p.m. and 6:00 p.m. on May 30,
22 2020, the iPhone 7 received 18 telephone calls for a total of approximately eleven minutes of
23 use; and the iPhone 7 placed five phone calls for a total of approximately three minutes of
24 use.
25          Based on this information, on July 31, 2020, the Honorable Chief Magistrate Judge
26 Brian A. Tsuchida issued a search warrant directing Verizon Wireless to provide the FBI
27 with cell-site and other locator data related to the iPhone 7, believed to be used by Kelly
28

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 12                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 17 of 29



 1 Jackson. See MJ20-488. On August 4, 2020, Verizon Wireless produced responsive records
 2 to the FBI relating to the time period of May 1, 2020, through June 30, 2020.
 3          The Verizon Wireless records are consistent with Kelly Jackson being in downtown
 4 Seattle at the times and locations of the arsons on May 30, 2020. The records show that
 5 between 3:00 p.m. and 5:28 p.m. on May 30, 2020 (the time period of the arsons), the
 6 iPhone 7 was used to make calls while connected to cell towers located at the following
 7 addresses: (a) 1505 5th Avenue, Seattle; (b) 1200 5th Avenue, Seattle; (c) 1624 Boren
 8 Avenue, Seattle; (d) 810 Virginia Street, Seattle; (e) “1633 6th Avenue #3&4,” Seattle; and
 9 (f) 1831 8th Avenue, Seattle. These cell towers are all located in the downtown Seattle core
10 retail area. The recorded azimuth data from the towers is consistent with the iPhone 7 being
11 located within the core retail area from approximately 3:36 p.m. until approximately
12 5:28 p.m. on May 30, 2020. As discussed previously in this affidavit, the arson suspect
13 threw at least two incendiary devices within the core retail area, one at approximately
14 4:04 p.m. and one at approximately 5:20 p.m.
15          Notably, during the two month timeframe covered by the records provided by Verizon
16 Wireless, the only day on which the iPhone 7 connected with any of the above mentioned
17 cell towers was May 30, 2020. During the remainder of the time period, the iPhone 7 never
18 otherwise came within two miles of the cell towers in the downtown Seattle retail core.
19          E.      Evidence Stored in Kelly Jackson’s iCloud Account.
20          Records produced by Apple revealed that a particular iCloud account was created in
21 2019 and registered under the name Kelly Jackson, the residential address 21329 95th
22 Avenue West, Edmonds, Washington, and the phone number (425) 892-0092. This
23 residential address is the same address listed on Jackson’s driver’s license and is the address
24 at which agents have observed Jackson coming and going. The phone number is the same
25 phone number that is tied to Jackson as described above. According to Apple records, the
26 user of the account most recently registered an iPhone 7 in October 2019.
27          Based on this information, on August 11, 2020, the Honorable Magistrate Judge Mary
28 Alice Theiler issued a search warrant directing Apple to provide the FBI with evidence

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 13                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 18 of 29



 1 related to the May 30 arsons that was stored in the above-referenced iCloud account,
 2 believed to be used by Kelly Jackson. See MJ20-516. On August 28, 2020, Apple produced
 3 responsive records to the FBI. These records included, among other things, the contents of
 4 Jackson’s iCloud Photo Library. Jackson’s iCloud Photo Library contains screenshots,
 5 photographs, and videos, including several files that document Jackson’s participation in the
 6 events of May 30, 2020.
 7 //
 8 //
 9 //
10 //
11 //
12 //
13 //
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     Affidavit of Special Agent Nathan Plough                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 14                                             SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 19 of 29



 1          On May 29, 2020, at 12:17 p.m., a screenshot was captured containing information
 2 about the “The Defiant Walk of Resistance Against Injustice.” As reflected in the below
 3 screenshot, this protest event was scheduled to occur at Westlake Center in downtown
 4 Seattle on Saturday, May 30, 2020, at 3:00 p.m.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          On May 29, 2020, at 2:51 p.m., a video was created comprised of a series of still
17 images documenting additional information related to the same protest event, including the
18 message:
19
20
21
22
23
24          On May 30, 2020, at 11:47 a.m., a screenshot was captured containing information
25 from the website mtlcounterinfo.org, including a list of “Ingredients” used to manufacture a
26 Molotov cocktail. The recovered screenshot is narrow and cuts off much of the surrounding
27 text. Based on open source online research, I believe that the screenshot is a portion of the
28 webpage located at www.mtlcounterinfo.org/how-to-make-molotovs. This webpage states:

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 15                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 20 of 29



 1                  We think that it’s important for confrontational tactical
                    knowledge to be widespread for the coming storms of revolt.
 2
                    Confrontational tactics can make us safer, because the police
 3                  become afraid. We need to be careful when playing with fire, but
                    with care, molotovs can greatly increase our power in the streets.
 4
 5 The screenshot from Jackson’s photo library is shown below on the left, along with an image
 6 of the full webpage on the right.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 16                                                SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 21 of 29



 1          On May 30, 2020, at 2:34 p.m., a video was created depicting a white male’s hands
 2 opening a black bag. Inside the bag is a green glass bottle with a gold cap, filled with a
 3 liquid that is moving inside the bottle (see below screenshot). This item appears consistent
 4 with the Molotov cocktails Jackson threw at Vehicle 5 and Vehicle 6, as depticted in various
 5 photographs and videos taken on May 30, 2020. It is clear that this video was taken inside of
 6 a vehicle, because seatbelt fasteners are often visible in the background.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20          On May 30, 2020, at 3:10 p.m., a screenshot was captured depicting an Apple Maps
21 image showing a navigation route, including the user’s current location. At the time of the
22 screenshot, the user was located at the intersection of Stewart Street and Terry Avenue in
23 downtown Seattle, a few blocks away from the scene of the arsons of Vehicle 5 and
24 Vehicle 6.
25          On May 30, 2020, at 4:04 p.m., a video was created depicting the male arson suspect
26 throwing what appears to be a glass bottle with an ignited fabric or paper wick (i.e., a
27 “Molotov cocktail” device) through the open driver’s side door of Vehicle 5. After the bottle
28 enters Vehicle 5, flames spread rapidly, almost instantaneously, through the passenger

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 17                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 22 of 29



 1 compartment. The spread was consistent with the rapid escape of a flammable liquid from a
 2 broken container. As the flames receded, a few areas of the interior of the vehicle continued
 3 to burn. Notably, the video begins prior to the subject entering the frame, suggesting
 4 foreknowledge of the impending act on the part of the individual capturing the video.
 5 Immediately after throwing the Molotov cocktail into Vehicle 5, the arson subject runs back
 6 over to the individual capturing the video and celebrates directly in front of the camera. The
 7 file data associated with this video indicates that it was taken at 4:04 p.m., although it was
 8 not “created” in Jackson’s iCloud Photo Library until 6:28 p.m. Based on this information,
 9 my training and experience, and the information submitted in the aforementioned anonymous
10 tip, I believe this video was captured by one of Jackson’s associates, and provided to Jackson
11 after the fact. Below are images of the arsonist’s distinctive sweatshirt as captured in this
12 video.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit of Special Agent Nathan Plough                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 18                                                SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 23 of 29



 1          On May 30, 2020, at 7:10 p.m., a photograph was taken using an Apple iPhone 7.
 2 This photograph (below) depicts Kelly Jackson wearing a black hooded sweatshirt and a
 3 patterned head covering consistent with the distinctive items worn by the arsonist on
 4 May 30, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19       F. The Destructive Devices.
20          In the course of my investigation, I conferred with ATF Senior Explosives
21 Enforcement Officer (EEO) Brennan Phillips. EEO Phillips has the responsibility within
22 ATF for making Device Determinations under the National Firearms Act as required by
23 27 C.F.R. § 478.27. EEO Phillips has conducted an initial review of the evidence relating to
24 the arsons of Vehicle 5 and Vehicle 6 on May 30, 2020. According to EEO Phillips, the
25 glass container filled with a suspected ignitable liquid and fitted with a wick, commonly
26 known as “Molotov cocktail,” was designed as a weapon and would be properly identified as
27
28

     Affidavit of Special Agent Nathan Plough                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 19                                             SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 24 of 29



 1 an incendiary bomb.2 Incendiary bombs are “destructive devices” as that term is defined in
 2 26 U.S.C. §5845(f), and are therefore regulated in accordance with the Federal Firearms
 3 Regulations. Additionally, EEO Phillips advised that incendiary bombs fall within the
 4 definition of “incendiary device” found in 18 U.S.C. §232(5), and are therefore explosives as
 5 that term is defined in 18 U.S.C. §844(j). EEO Phillips further advised he would need to
 6 conduct a further analysis before making a finial Device Determination and submitting it for
 7 peer review and approval by the Explosives Enforcement Branch.
 8              On September 1, 2020, ATF agents involved with this investigation confirmed that
 9 Kelly Jackson had not registered any destructive devices as required under the National
10 Firearms Act.
11               CELLULAR PHONES OR WIRELESS COMMUNICATION DEVICES
12              Cellphones or “Wireless Communication Devices” includes cellular telephones and
13 other devices such as tablets (e.g. iPads and other similar devices) used for voice and data
14 communication through cellular or Wi-Fi signals. These devices send signals through
15 networks of transmitter/receivers, enabling communication with other wireless devices or
16 traditional “land line” telephones. Many such devices can connect to the Internet and
17
18   2
       The Ninth Circuit Court of Appeals recently reaffirmed the well-settled proposition that a Molotov cocktail device
     constitutes a “destructive device” under federal law. United States v. Barker, 689 Fed. Appx. 555 (9th Cir. 2017) (“We
19   hold that a Molotov cocktail fits within the firearm category of ‘a destructive device.’ A Molotov cocktail is an
     incendiary device that is quite similar to a grenade. Therefore, possession constitutes a crime of violence.”). Federal
20   “courts have uniformly held that a fully-assembled Molotov cocktail device – defined as a device comprising a bottle,
21   gasoline, and a rag – constitutes an ‘incendiary ... bomb’ or ‘similar device’ under section 5845(f).” United States v.
     Simmons, 83 F.3d 686, 687–88 (4th Cir. 1996) (citing United States v. Peterson, 475 F.2d 806, 811 (9th Cir. 1973)
22   (device comparable to a Molotov cocktail was a “destructive device”); United States v. Neal, 692 F.2d 1296, 1303-04
     (10th Cir.1982) (affirming conviction for possession of a destructive device made from “a one gallon plastic jug, a
23   flammable liquid, and a rag wick”); United States v. Campbell, 685 F.2d 131, 132 (5th Cir.1982) (sustaining indictment
     for possession of a destructive device “made from cloth rags, [and] flammable liquid with a fuse made of incense
24   sticks”); United States v. Ross, 458 F.2d 1144, 1144-46, 1144 n. 1 (5th Cir. 1972) (affirming conviction for possession of
     “crude incendiary devices” consisting of “a quart glass bottle with cloth therein and containing a flammable liquid and
25   having a cloth wick in the mouth of said bottle); United States v. Curtis, 520 F.2d 1300, 1304 (1st Cir.1975) (“[W]hile
     gasoline, bottles and rags all may be legally possessed, their combination into the type of home-made incendiary bomb
26   commonly known as a Molotov cocktail creates a destructive device.”); United States v. Wilson, 546 F.2d 1175, 1177
     (5th Cir.) (same); United States v. Tankersley, 492 F.2d 962, 966 (7th Cir.1974) (affirming conviction for possession of a
27   “destructive device” which consisted of “a bottle, a firecracker and tape, and paint remover: the components of a
     Molotov cocktail”)).
28

         Affidavit of Special Agent Nathan Plough                                                 UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5200
         USAO# 2020R00533 – Page 20                                                                SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 25 of 29



 1 interconnect with other devices such as car entertainment systems or headsets via Wi-Fi,
 2 Bluetooth or near field communication (NFC). In addition to enabling voice
 3 communications, wireless communication devices offer a broad range of capabilities. These
 4 capabilities include: storing names and phone numbers in electronic “address books” or
 5 “contact lists;” sending, receiving, and storing short message service (SMS) and multi-media
 6 messaging service (MMS) text messages and e-mail; taking, sending, receiving, and storing
 7 still photographs and moving video; storing and playing back audio files; and storing dates,
 8 appointments, and other information on personal calendars.
 9          Based upon my training and experience, all of these types of information may be
10 evidence of crimes under investigation. Stored e-mails and text messages not only may
11 contain communications relating to crimes, but also help identify the participants in those
12 crimes. Address books and contact lists may help identify co-conspirators. Similarly,
13 photographs on a cellular telephone may help identify the device user and co-conspirators,
14 either through his or her own photographs, or through photographs of friends, family, and
15 associates. Digital photographs also often have embedded location data GPS information
16 that identifies where the photo was taken. This location information is helpful because, for
17 example, it can show where coconspirators meet, where they travel, and where assets might
18 be located. Calendar data may reveal the timing and extent of criminal activity.
19          A cellphone used for cellular voice communication will also typically contain a “call
20 log” or “stored list of recent, received, sent or missed calls” which records the telephone
21 number, date, and time of calls made to and from the phone. The stored list of recent
22 received, missed, and sent calls is important evidence. It identifies telephones recently in
23 contact with the telephone user and may help identify co-conspirators, establish a timeline of
24 events and/or identify who was using the phone at any particular time.
25          In addition, wireless communication devices will typically have an assigned number
26 and identifying serial number such as an ESN, MIN, IMSI or IMEI number that identifies the
27 particular device on any network. This identifying information may also include the device’s
28 assigned name (as assigned by the user) and network addresses such as assigned IP addresses

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 21                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 26 of 29



 1 and MAC address. I know based on my training and experience that such information may
 2 be important evidence of who used a device, when it was used, and for what purposes it may
 3 have been used. This information can be used to obtain toll records and other subscriber
 4 records, to identify contacts by this telephone with other telephones, or to identify other
 5 telephones used by the same subscriber or purchased as part of a package.
 6          Many wireless communication devices including cellular telephones such as iPhones,
 7 iPads, Android phones, and other “smart phones” as well as tablet devices such as Apple
 8 iPads may also be used to browse and search the Internet. These devices may browse and
 9 search the internet using traditional web browsers such as Apple’s Safari browser or
10 Google’s Chrome browser as well as through third-party applications such as Facebook,
11 Twitter and others that also provide the ability to browse and search the internet. Based on
12 my training and experience, I know that internet browsing history may include valuable
13 evidence regarding the identity of the user of the device. This evidence may include online
14 user names, account numbers, e-mail accounts and bank accounts as well as other online
15 services. Internet browsing history may also reveal important evidence about a person’s
16 location and search history. Search history is often valuable evidence that may help reveal a
17 suspect’s intent and plans to commit a crime or efforts to hide evidence of a crime and may
18 also help reveal the identity of the person using the device.
19          Cellphones and other wireless communication devices are also capable of operating a
20 wide variety of communication applications or “Apps” that allow a user to communicate
21 with other devices via a variety of communication channels. These additional
22 communication channels include traditional cellular networks, voice over internet protocol,
23 video conferencing (such as FaceTime and Skype), and a wide variety of messaging
24 applications (such as SnapChat, What’sApp, Signal, Telegram, Viber and iMessage). I know
25 based on my training and experience that there are hundreds of different messaging and
26 conferencing applications available for popular cellular telephones and that the capabilities
27 of these applications vary widely for each application. Some applications include end-to-end
28 encryption that may prevent law enforcement from deciphering the communications without

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 22                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 27 of 29



 1 access to the device and the ability to “unlock” the device through discovery of the user’s
 2 password or other authentication key.
 3          Other communication applications transmit communications unencrypted over
 4 centralized servers maintained by the service provider and these communications may be
 5 obtained from the service provider using appropriate legal process. Other applications
 6 facilitate multiple forms of communication including text, voice, and video conferencing.
 7 Information from these communication apps may constitute evidence of the crimes under
 8 investigation to the extent they may reveal communications related to the crime or evidence
 9 of who the user of the device was communicating with and when those communications
10 occurred. Information from these communication apps may also reveal alias names used by
11 the device owner that may lead to other evidence.
12          I know based on my training and experience that obtaining a list of all the applications
13 present on a cellphone may provide valuable leads in an investigation. By determining what
14 applications are present on a device, an investigator may conduct follow-up investigation
15 including obtaining subscriber records and logs to determine whether the device owner or
16 operator has used each particular messaging application. This information may be used to
17 support additional search warrants or other legal process to capture those communications
18 and discover valuable evidence.
19          Cellphones and other wireless communication devices may also contain geolocation
20 information indicating where the device was at particular times. Many of these devices track
21 and store GPS and cell-site location data to provide enhanced location based services, serve
22 location-targeted advertising, search results, and other content. Numerous applications
23 available for wireless communication devices collect and store location data. For example,
24 when location services are enabled on a handheld mobile device, many photo applications
25 will embed location data with each photograph taken and stored on the device. Mapping
26 applications such as Google Maps may store location data including lists of locations the
27 user has entered into the application. Location information may constitute evidence of the
28 crimes under investigation because that information may reveal whether a suspect was at or

     Affidavit of Special Agent Nathan Plough                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 23                                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 28 of 29



 1 near the scene of a crime at any given moment and may also reveal evidence related to the
 2 identity of the user of the device.
 3          Based on my training, experience, and research, I know that cellular telephones have
 4 “smartphone” capabilities that allow them to function as a wireless telephone, digital camera,
 5 portable media player, GPS navigation device, and PDA. In my training and experience,
 6 examining data stored on devices of this type can uncover, among other things, evidence that
 7 reveals or suggests who possessed or used the device. In my training and experience, smart
 8 phones can acts as a mini-computers in that they have many of the functionalities of
 9 traditional computers.
10          Searching a cellular phone or wireless communication device is frequently different
11 than conducting a search of a traditional computer. Agents and forensic examiners will
12 attempt to extract the contents of the cellular phone or wireless communication device using
13 a variety of techniques designed to accurately capture the data in a forensically sound
14 manner in order to make the data available to search for the items authorized by the search
15 warrant. This may involve extracting a bit-for-bit copy of the contents of the device or, if
16 such an extraction is not feasible for any particular device, the search may involve other
17 methods of extracting data from the device such as copying the device’s active user files
18 (known as a logical acquisition) or copying the device’s entire file system (known as a file
19 system acquisition). If none of these methods are supported by the combination of tools
20 available to the examiner and the device to be searched, the agents and examiners may
21 conduct a manual search of the device by scrolling through the contents of the device and
22 photographing the results.
23 //
24 //
25 //
26 //
27 //
28 //

     Affidavit of Special Agent Nathan Plough                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
     USAO# 2020R00533 – Page 24                                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:20-mj-00572-MLP Document 1 Filed 09/02/20 Page 29 of 29




                                                  CONCLUSION
2            Based on the forgoing, there is probable cause to believe that evidence of violations of
3 Tile 26, United States Code, Section 5861(d) (Unlawful Possession of Destructive Devices),
4 and Title 18, United States Code, Sections 844(f)(1) and 844(i) (Arson), have been
 5 committed by Kelly Jackson, and that evidence of those violations will be found in the
 6 premises located at 21329 95th Avenue West, Edmonds, Washington, and in the white
 7 2002 Toyota Tacoma pickup truck, with Washington license plate C76599N.
 8
 9
10
                                                     NATHAN PLOUGH, Affiant
11
                                                     Special Agent, FBI
12
13
             The above-named agent provided a sworn statement attesting to the truth of the
14
     foregoing affidavit on the __          day of September, 2020.
15
16
17
18                                                   MICHELLE L. PETERSON
                                                     United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

      Affidavit of Special Agent Nathan Plough                                    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5200
      USAO# 2020R00533 - Page 25                                                   SEA TILE, WASHINGTON 98101
                                                                                           (206) 553·7970
